DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 and November 15, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities: 
The abstract, line 2, has extra spaces and periods
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,140,421 to Bernard et al. (hereinafter Bernard).
Regarding independent claim 1, Bernard discloses a method (column 2, line 35, “FIG. 16 is a flowchart representation of a method in accordance with an embodiment.”) comprising:
receiving one or more medical images for a patient (column 6, line 49, “The medical scan image data 410 can include one or more images corresponding to a medical scan.”);
applying a model to identify an abnormality in the received one or more medical images, the model determining a likelihood score for the presence of the abnormality in the one or more medical images (column 8, line 25, “The diagnosis data 440 of a medical scan can include a binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality. In some embodiments, the binary abnormality identifier 441 can be determined by comparing some or all of confidence score data 460 to a threshold, can be determined by comparing a probability value to a threshold, and/or can be determined by comparing another continuous or discrete value indicating a calculated likelihood that the scan contains one or more abnormalities to a threshold.”);
responsive to determining that the likelihood score is higher than a threshold value, generating an automated report, the automated report indicating a type of abnormality identified in the received one or more medical images (column 22, line 44, “Report data 830 including text describing each of the plurality of abnormalities is generated based on the abnormality data;” column 25, line 51, “  The displayed annotation data 820 can include classification data in the report data 830 of each abnormality, which can be displayed in conjunction with indicating each abnormality. For example, data describing size, volume, pre-post contract, doubling time, calcification, components, smoothness, texture, diagnosis data, one or more medical codes, a malignancy rating such as a Lung-RADS score, or other classifying data. The classification data can be based on abnormality classification data 445 for one or more abnormality
classifier categories 444, and/or can be based on other abnormality annotation data 442.”); and
providing the automated report to a viewing user (column 22, line 46, “The visualization 825 and the report data 830 (collectively displayed annotation data 820) is transmitted to a client device. A display device associated with the client device displays the visualization 825 in conjunction with the medical scan via an interactive interface, and the display device further displays the report data 830 via the interactive interface.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Bernard further discloses wherein applying the model comprising:
applying an image recognition model to determine a type of object depicted in the one or more medical images (column 57, line 62 “For example, a first medical scan inference function can be directed to characterizing knee x-rays, and a second medical scan inference function can be directed to chest CT scans.”; see also column 13, line 63 – column 14, line 13)
identifying one or more abnormality detection models corresponding to the determined type of object, each abnormality detection model trained to detect one or more types of abnormalities for the determined type of object depicted in the one or more medical images (Column 58, line 24, “model type and/or parameters can be selected for a particular medical scan inference function based on particular characteristics of the one or more corresponding scan categories 1120,… can be selected automatically by a subsystem during the training process based on the particular learned and/or otherwise determined characteristics of the one or more corresponding scan categories 1120.”); and
applying the one or more abnormality detection models to the received one or more medical images (column 57, line 62, “For example, a first medical scan inference function can be directed to characterizing knee x-rays, and a second medical scan inference function can be directed to chest CT scans.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Bernard further discloses wherein the automated report further indicates a location in the one or more medical images corresponding to the identified abnormality (column 8, line 49, “FIG. 4B presents an embodiment of the abnormality annotation data 442. The abnormality annotation data 442 for each abnormality can include abnormality location data 443, which can include an anatomical location and/or a location specific to pixels, image slices, coordinates or other location information identifying regions of the medical scan itself.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Bernard further discloses further comprising:
receiving a modification for the automated report from the viewing user (column 28, line 25, “In other embodiments, another subsystem 101 can generate and/or modify some or all of this data immediately in response to determining the scan review data 810 was generated and/or at a later time based on the user feedback indicated in the scan review data;” column 28, line 48, “For example, when the user indicated that the abnormality is correctly identified, the confidence score can be changed to 100% based on the abnormality being confirmed by user.”); and
retraining the model based on the received modification (column 64, line 24, “This can include automatically retraining identified medical inference function 1105 on the same training set or on a new training set that includes new data, data with higher corresponding confidence scores, or data selected based on new training set criteria. The identified medical inference function 1105 can also be updated and/or changed based on the review data received from the client device.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Bernard further discloses further comprising:
receiving, from a reviewing user, one or more comments for the medical image (column 50, line 49, “The interactive interface 275 displayed by client devices 120 of each user in the selected user set 1010 can include a prompt to provide annotation data 1020 corresponding to the medical scan.”), 
the one or more comments associated with a portion of the medical image, each comment corresponding to an observation by the reviewing user on the corresponding portion of the image (column 50, line 49, “The interactive interface 275 displayed by client devices 120 of each user in the selected user set 1010 can include a prompt to provide annotation data 1020 corresponding to the medical scan.”);
identifying, from each comment, the portion of the image associated with the comment (column 25, line 64, “For example, the classification data can be displayed as text or graphics which can be overlaid on a displayed image slice and included with visualization 825, displayed report data 830”)
and generating an annotated image by overlaying the comment and an indication of the identified portion of the image associated with the comment (column 25, line 64, “For example, the classification data can be displayed as text or graphics which can be overlaid on a displayed image slice and included with visualization 825, displayed report data 830;” column 68, line 14, “Spatial interface layouts can include presenting …, a scan slice next to, or overlaid with, annotation text or other diagnosis data,”).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Bernard further discloses wherein identifying the portion of the image associated with the comment comprises: identifying, from the one or more comments, a description of a location within the image (Figure 24, element 2404 generates the abnormality data including the location data for the normality and element 2408 then displays the abnormality data (including location) on a device, where the scan is displayed in conjunction with the text).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Bernard further discloses wherein identifying the description of the of the location within the image comprises: applying a trained natural language processing (NLP) model to the one or more comments for the image (column 85, lines 15-29, “This new medical code 447 can be sent to a client device 120 and/or mapped to the report data 449 and/or corresponding medical scan in the medical scan database 342.”; i.e. natural language learning algorithm).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Bernard further discloses further comprising:
training the NLP model (Figure 14A, element 114) comprising:
receiving a training set, the training set including a plurality of labeled comments (column 85, line 11, “training set 1420 that includes the selected set of medical reports of report data 449 and corresponding medical codes 447 can be retrieved from the medical scan database 342 by the medical scan natural language analysis system via the network 150.”), 
each labeled comment of the plurality of labeled comments indicating a portion of the labeled comment corresponding to a description of a location (Figure 14A, element 1420, “medical report training set;” Column 8, line 51, “abnormality can include abnormality location data”), and
training the NLP model, using a machine learning algorithm and the received training set, to classify portions of comments (column 85, line 23, “The medical report natural language model 1450 can be utilized to determine at least one new medical code 447 from a plurality of possible medical codes 447.This new medical code 447 can be sent to a client device 120 and/or mapped to the report data 449 and/or corresponding medical scan in the medical scan database 342.”).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Additionally, Bernard further discloses wherein identifying the portion of the image associated with the comment further comprises: applying a trained image recognition model to identify one or more objects included in the identified description of the location within the image (column 57, line 62, “For example, a first medical scan inference function can be directed to characterizing knee x-rays, and a second medical scan inference function can be directed to chest CT scans.”)
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Bernard further discloses further comprising: training the image recognition model (Figure 13D, element 1352, “training step”) comprising:
receiving a training set (Figure 13D, element 1315, “subregion training set”), the training set including a plurality of labeled images, each labeled image of the plurality of labeled images including a description of location within the image and an indication of the location corresponding to the description (column 78, line 5, “The feature vectors can also include other features as additional input features or desired output features, such as known abnormality data such as location and/or classification data”), and
training the image recognition model using a machine learning algorithm and the received training set (Figure 6, elements 620-625; Figure 13D, element 1352; column 77, line 49, “the medical scan image analysis system can complete a training step 1352 by performing a learning algorithm on the plurality of three-dimensional subregions to generate model parameter data 1355 of a corresponding learning model.”).
Regarding independent claim 12, the rejection of claim 1 applies directly. Additionally, Bernard further discloses a non-transitory computer readable medium configured to store instructions, the instructions when executed by a processor (column 4, line 41, “The subsystem memory devices 245 can store executable instructions that, when executed by the one or more subsystem processing devices 235, facilitate performance of operations by the subsystem 101, as described for each subsystem herein.”) cause  the processor to perform the method of claim 1 (see claim 1). 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 14, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 15, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 16, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 5 applies directly.
 Regarding independent claim 17, the rejection of claim 1 applies directly. Additionally, Bernard further discloses a system (abstract, “A medical scan annotator system”) comprising:
a processor (column 3, line 48, “a processor of the client device”); and
a non-transitory computer readable medium configured to store instructions, the instructions when executed by a processor (column 4, line 41, “The subsystem memory devices 245 can store executable instructions that, when executed by the one or more subsystem processing devices 235, facilitate performance of operations by the subsystem 101, as described for each subsystem herein.”) cause the processor to perform the method of claim 1 (see claim 1)
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 19, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 20, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 5 applies directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2007528746A discloses methods of automatically detecting and marking problem areas in medical images and further training the CAD process using physician knowledge.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668        

/VU LE/Supervisory Patent Examiner, Art Unit 2668